*272JUDGMENT AND ORDER PER CURIAM.
Quo Warranto: Ouster: Stay of Execution. Now at this time this cause coming on for judgment upon the motion of the Standard Oil Company of Indiana to stay the issuance of the writ of ouster upon our judgment of ouster heretofore entered herein, and the court having considered the evidence taken by the commissioner duly appointed by this court, the Hon. John Montgomery, Jr., and having considered the arguments and briefs of both parties hereto, and being now fully advised in the premises, doth now order and adjudge, that our writ of ouster upon the judgment of ouster heretofore entered be and the same is hereby stayed and suspended until the further order of this court, subject however to the following conditions:
1st. This court retains jurisdiction of this case for the purpose of rendering and entering therein any further and necessary orders and judgments with reference to the stay and suspension of the writ of ouster herein granted.
2nd. The stay and suspension herein is upon condition that the said Standard Oil Company of Indiana shall faithfully obey and observe, in the conduct of its business, all the laws of this State, and especially the anti-trust laws of this State.
3rd. That the Attorney-General of the State, in the event that said company shall, after the date of this order and judgment, violate the laws of this State as above indicated, may move for a vacation of this order and judgment staying and suspending our writ of ouster, and upon such motion may take and proffer proof of the charges in such motion contained, the defendant having the right to also make proof bearing thereon.
4th. The court also reserves the right, at any time, independent of the voluntary action of the Attor*273ney-General, to direct that evidence be taken pro and con, by a commissioner of this court, touching the fact as to whether or not, after the date of this order and judgment, the said Standard Oil Company of Indiana has been faithfully-living up to-the laws of this State, and more especially the anti-trust laws of this State, and upon such hearing directed as aforesaid, reserves the right to modify, change or vacate this order and judgment.
5th. In all such investigations the proof taken shall be limited to matters and things transpiring since the date of this order.
6th. To the end that the jurisdiction of this court may not be questioned, this case is kept open, and the jurisdiction thereof retained, for all the purposes aforesaid.
7th. It is hereby ordered, adjudged and decreed that our writ of ouster, upon our judgment of ouster heretofore entered, is stayed and suspended, upon the conditions aforesaid, until such time as this court may make further orders herein.